 1   Bird & Van Dyke, Inc.
     A Professional Law Corporation
 2
     David S. Van Dyke, CABN 154402
 3   Mary Ann F. Bird, CABN 206770
     2111 W. March Lane
 4   Suite B300
     Stockton, CA 95207
 5
     Telephone      209.478.9950
 6   Facsimile      209.478.9954
     Attorneys for Defendant RAMON INZUNZA MENDOZA
 7

 8                                 UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10
     THE UNITED STATES OF AMERICA,                     Case No.: 1:18 CR 00010 LJO SKO
11
                    Plaintiff,
12
     vs.                                               MOTION TO RELEASE PROPERTY BOND
13

14   RAMON INZUNZA MENDOZA
15                  Defendants.
16

17                               MOTION TO RELEASE PROPERTY BOND

18

19
            On March 1, 2018, Saul Armenta Mendoza and Rosaura Zamora de Armenta on behalf of

20   Defendant Ramon Inzunza Mendoza, posted a $70,000 property bond with the District Court.

21   The bond is secured by Deed of Trust # 2018-019092 recorded in San Joaquin County,
22
     California, in the name of the United States Attorney. Such deposit was a condition of the
23
     Defendant’s release on supervised pretrial monitoring during the pendency of the case.
24

25
            On December 10, 2018, upon motion of the Government after the entry of Defendant’s

26   plea of guilty, Defendant was remanded into custody pending sentencing. The pronouncement of

27   judgment and sentencing is scheduled for March 4, 2019.
28

     BIRD & VAN DYKE, INC.
     PROPOSED ORDER TO EXONERATE BOND
     PAGE: 1
 1          During the period of Defendant’s release, the Defendant complied with all of conditions
 2
     of his bond. Therefore, Defendant now moves this Court to direct the United States Attorney to
 3
     reconvey San Joaquin County Deed of Trust # 2018-019092 to Saul Armenta Mendoza and
 4
     Rosaura Zamora de Armenta.
 5

 6                                                       Respectfully submitted,

 7
     Dated: December 13, 2018                            ___/s/ Mary Ann F. Bird_____________
 8
                                                         MARY ANN F. BIRD
 9                                                       Attorney for Ramon Inzunza Mendoza

10

11
                                     CERTIFICATE OF SERVICE
12

13          I, Mary Ann F. Bird, certify that on the 13th day of December, 2018, a copy of the
14
     foregoing was emailed to AUSA Ross Pearson, United States Attorney’s Office at address:
15
     Ross.Pearson@usdoj.gov and a hard copy was sent to Mr. Pearson via the United States Postal
16
     Service to address: United States Attorney’s Office, Robert E. Coyle United States Courthouse,
17

18   2500 Tulare Street, Suite 4401, Fresno, California, 93721.

19

20
     Dated: December 13, 2018                            ___/s/ Mary Ann F. Bird_____________
21                                                       MARY ANN F. BIRD
                                                         Attorney for Ramon Inzunza Mendoza
22

23
     ///
24
     ///
25
     ///
26

27   ///

28   //

     BIRD & VAN DYKE, INC.
     PROPOSED ORDER TO EXONERATE BOND
     PAGE: 2
 1                                     FINDINGS AND ORDERS
 2

 3          After a hearing upon the merits and for good cause appearing, it is hereby ordered that

 4   the United States Attorney shall reconvey to Saul Armenta Mendoza and Rosaura Zamora de
 5
     Armenta the sum of $70,000, secured by Deed of Trust #2018-019092 recorded in San Joaquin
 6
     County, California, and deposited with the Clerk for bond in this matter.
 7
            IT IS SO FOUND.
 8

 9

10                  IT IS SO ORDERED.
11
                    Dated:    December 13, 2018             /s/ Lawrence J. O’Neill _
12                                                    UNITED STATES CHIEF DISTRICT JUDGE
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     BIRD & VAN DYKE, INC.
     PROPOSED ORDER TO EXONERATE BOND
     PAGE: 3
